ORDER

PER CURIAM.
Terry Reeves (“Appellant”) is currently incarcerated on his conviction of sexual assault. Appellant appeals the circuit court’s denial of his petition for declaratory judgment seeking review of the Missouri Board of Probation and Parole’s (“Respondent”) cancellation of his conditional release date. Appellant asserts five points of circuit court error on appeal, primarily contending that the circuit court erred because Respondent canceled his conditional release date without a hearing. Appellant further contends Respondent unlawfully required him to successfully complete the Missouri Sexual Offenders Program (the “MoSOP”) to be eligible for conditional release. Appellant argues that his mental retardation rendered such requirement impossible to satisfy. We have reviewed the parties’ briefs and the record on appeal, and we find the circuit court did not err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Crv. P. 84.16(b) (2015).